Exhibit 10.37
PURCHASE AND SALE AGREEMENT
[501 Airtech Parkway, Plainfield, Indiana]
ARTICLE 1: PROPERTY/PURCHASE PRICE
     1.1 Certain Basic Terms.

                  (a)   Purchaser and Notice Address:
 
           
 
          501 Airtech Parkway, LLC
 
          An Indiana limited liability company
 
          7635 Interactive Way, Suite 200
 
          Indianapolis, Indiana 46278
 
          Attn: Legal Department
 
          Telephone: 317.707.2520
 
          Facsimile: 317.707.2514
 
           
 
      With a copy to:   Brightpoint, Inc.
 
          an Indiana corporation
 
          7635 Interactive Way, Suite 200
 
          Indianapolis, Indiana 46278
 
          Attn: Legal Department
 
          Telephone: 317.707.2520
 
          Facsimile: 317.707.2514
 
                (b)   Seller and Notice Address:
 
           
 
          KPJV 501 AIRTECH PARKWAY LP,
 
          a Delaware limited partnership
 
          Attn: Jason Wong
 
          4545 Airport Way
 
          Denver, Colorado 80239
 
          Telephone: 303/567-5675
 
          Facsimile: 303/567-5602
 
          Email: jwong@prologis.com
 
           
 
      With a copy to:   ProLogis
 
          Attn: Tim Peters
 
          4545 Airport Way
 
          Denver, Colorado 80239
 
          Telephone: 303/567-5186
 
          Facsimile: 303/567-5761
 
          Email: tpeters@prologis.com

 



--------------------------------------------------------------------------------



 



             
 
      With a copy to:   Seyfarth Shaw LLP
 
          Attn: Ronald S. Gart, Esquire
 
          975 F Street NW
 
          Washington DC 20004
 
          Telephone: 202-828-5320
 
          Facsimile: 202-828-5393
 
          E-mail: rgart@seyfarth.com
 
           
 
      With a copy to:   PNC Realty Investors, Inc.
 
          Attn: Kenneth M. Marty, Jr.
 
          1601 K Street, NW, Suite 1100
 
          Washington, DC 20006
 
          Telephone: 202.496.4742
 
          Facsimile: 202.496.4743
 
          Email: kenzie.marty@pnc.com

     (c) Effective Date: October 16, 2009
     (d) Purchase Price: $31,000,000.00.
     (e) Earnest Money: $1,000,000.00, including interest thereon.
     (f) Due Diligence Period: The period ending October 13, 2009.
     (g) Closing Date: As agreed between Seller and Purchaser, but no earlier
than 2 business days following Seller’s investment committee approval and no
later than 5 business days following Seller’s investment committee approval, and
in any event not later than October 23, 2009.

             
 
  (h)   Title Company:   Fidelity National Title Insurance Company
 
           
 
          Attn: Shirley Fox
 
          8450 East Crescent Parkway, Suite 410
 
          Greenwood Village, CO 80111
 
          Telephone: 720/200-1245
 
          Facsimile: 303/292-3752
 
          Email: shirley.fox@fnf.com

     (i) Escrow Agent: Same as Paragraph 1.1(h).
     (j) Broker: Colliers Turley Martin Tucker, as Seller’s Broker and Jones
Lang LaSalle, as Purchaser’s Broker.
     1.2 Property. Subject to the terms of this Purchase and Sale Agreement (the
“Agreement”), Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, the following property (the “Property”):

-  -



--------------------------------------------------------------------------------



 



     (a) The real property described in Exhibit A (the “Real Property”),
together with the buildings and improvements thereon (the “Improvements”), and
all appurtenances of the above-described real property, including easements or
rights-of-way relating thereto, and, without warranty, all right, title, and
interest, if any, of Seller in and to the land lying within any street or
roadway adjoining the real property described above or any vacated or hereafter
vacated street or alley adjoining said real property.
     (b) All of Seller’s right, title and interest, in and to all fixtures,
furniture, equipment, and other tangible personal property, if any, owned by
Seller (the “Personal Property”) presently located on the Real Property, but
specifically excluding any items of personal property owned by the tenant.
     (c) All of Seller’s interest, as landlord, in the Lease between Airtech
Parkway Associates, LLC (predecessor in interest to Seller) and Brightpoint
North America, Inc. dated September 18, 1998, as amended by that certain First
Amendment to Lease between First Point Associates, LLC (predecessor to Seller)
and Brightpoint North America L.P. dated September 28, 2001, (collectively, the
“Lease,” being the sole lease of the Improvements, which definition shall
include the Lease Guaranty made by Brightpoint, Inc. dated September 18, 1998.
     (d) All of Seller’s right, title and interest, if any, in and to all of the
following items, to the extent assignable and without warranty (the “Intangible
Personal Property”): (A) licenses, and permits relating to the operation of the
Property, (B) the right to use the name of the property (if any) in connection
with the Property, but specifically excluding any trademarks, service marks and
trade names of Seller and with reservation by Seller to use such name in
connection with other property owned by Seller in the vicinity of the Property,
and (C) if still in effect, guaranties and warranties received by Seller from
any contractor, manufacturer or other person in connection with the construction
or operation of the Property.
     1.3 Earnest Money. The Earnest Money, in immediately available federal
funds, evidencing Purchaser’s good faith to perform Purchaser’s obligations
under this Agreement, shall be deposited by Purchaser with the Escrow Agent on
the Effective Date. In the event that Purchaser fails to timely deposit the
Earnest Money with the Escrow Agent, this Agreement shall be of no force and
effect. The Escrow Agent shall pay the Earnest Money to Seller at and upon the
Closing, or otherwise, to the party entitled to receive the Earnest Money in
accordance with Section 2.6 or Article 9 below.
     1.4 Independent Contract Consideration. At the same time as the deposit of
the Earnest Money to the Escrow Agent, Purchaser shall deliver to Seller in cash
the sum of $100.00 (the “Independent Contract Consideration”) which amount has
been bargained for and agreed to as consideration for Purchaser’s exclusive
option to purchase the Property and the Due Diligence Period provided herein,
and for Seller’s execution and delivery of this Agreement. The Independent
Contract Consideration is in addition to and independent of all other
consideration provided in this Agreement, and is nonrefundable in all events.
ARTICLE 2: INSPECTIONS
     2.1 Property Information. Prior to the date hereof, Seller shall have
provided copies to Purchaser, to the extent in Seller’s possession, of the
following (“Property Information”):

-  -



--------------------------------------------------------------------------------



 



     (a) a list and copies of any service or maintenance agreements relating to
the Property (“Service Contracts”);
     (b) the most current land title survey of the Property;
     (c) any environmental, architectural and engineering reports prepared for
Seller in connection with Seller’s purchase, ownership or management of the
Property; and
     (d) a copy of the certificate of occupancy or other documents indicating
compliance with applicable governmental requirements.
     EXCEPT AS SPECIFICALLY PROVIDED FOR IN THIS AGREEMENT OR IN THE DOCUMENTS
EXECUTED AND DELIVERED BY SELLER TO PURCHASER AT THE CLOSING, PURCHASER
ACKNOWLEDGES AND AGREES THAT SELLER MAKES NO REPRESENTATION OR WARRANTY (EXPRESS
OR IMPLIED, ORAL OR WRITTEN) AND PROVIDES NO ASSURANCES REGARDING (A) THE
ACCURACY, COMPLETENESS, OR RELIABILITY OF THE PROPERTY INFORMATION, AND
(B) WHETHER THE PROPERTY INFORMATION CONSTITUTE ALL OF THE DOCUMENTS,
AGREEMENTS, AND OTHER INFORMATION IN THE POSSESSION OF SELLER RELATING TO THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT ITS DECISION TO PURCHASE THE
PROPERTY SHALL BE BASED ON THE REPRESENTATIONS OR WARRANTIES SPECIFICALLY
PROVIDED FOR IN THIS AGREEMENT OR IN THE DOCUMENTS EXECUTED AND DELIVERED BY
SELLER TO PURCHASE AT THE CLOSING AND ITS INDEPENDENT INSPECTION OF THE
PROPERTY, AND ITS REVIEW OF ANY PROPERTY INFORMATION.
     2.2 Intentionally Omitted.
     2.3 Confidentiality. Subject to the provisions of Section 10.2., the
Property Information and all other information, other than matters of public
record, furnished to, or obtained through inspection of the Property by,
Purchaser, its affiliates, lenders, employees or agents relating to the
Property, will be treated by Purchaser, its affiliates, lenders, employees and
agents as confidential, and will not be disclosed to anyone other than on a
need-to-know basis to Purchaser’s consultants who agree to maintain the
confidentiality of such information, and will be returned to Seller by Purchaser
if the Closing does not occur.
     2.4 Inspections in General. Before any inspection of the Property by
Purchaser, Purchaser shall satisfy Seller with insurance coverage for the
inspection activities taken thereon and potential liability in connection
therewith and naming Seller as an additional insured and with an insurer and
insurance limits and coverage reasonably satisfactory to Seller. Any such
inspection of the Property shall be after at least 24 hours prior notice to
Seller or Seller’s agent which notice shall include the scope of the inspection
or test proposed, and Seller or Seller’s agent shall have the right to accompany
Purchaser during any inspection or testing activities performed by Purchaser on
the Property. At Seller’s request, Purchaser shall provide Seller with a copy of
the results of any tests and inspections made by Purchaser, excluding only
market and economic feasibility studies. No inspection shall disturb the
Property or be invasive. PURCHASER SHALL DEFEND, INDEMNIFY SELLER AND HOLD
SELLER,

-  -



--------------------------------------------------------------------------------



 



SELLER’S PARTNERS, INVESTORS, TRUSTS, TRUSTEES, PLAN PARTICIPANTS, TENANTS,
CONTRACTORS AND THEIR EMPLOYEES, OFFICERS AND AGENTS (COLLECTIVELY, THE “SELLER
INDEMNITEES”), AND THE PROPERTY HARMLESS FROM AND AGAINST ANY AND ALL LOSSES,
COSTS, DAMAGES (BUT EXCLUDING CONSEQUENTIAL DAMAGES), CLAIMS, OR LIABILITIES,
ARISING OUT OF OR IN CONNECTION WITH PURCHASER’S INSPECTION OF THE PROPERTY AS
ALLOWED HEREIN, INCLUDING BUT NOT LIMITED TO, CLAIMS BY TENANT, MECHANIC’S AND
MATERIALMEN’S LIENS AND THE REASONABLE ATTORNEY’S FEES OF THE SELLER INDEMNITEES
RELATING TO DEFENDING AGAINST SUCH LOSSES, COSTS, DAMAGES, CLAIMS OR
LIABILITIES.
     2.5 Environmental Inspections and Release. The inspections under
Paragraph 2.4 may include a non-invasive Phase I environmental inspection of the
Property (the “Phase I”), but no Phase II environmental inspection or other
invasive inspection or sampling of soils or materials, including without
limitation construction materials, either as part of the Phase I inspection or
any other inspection, shall be performed without the prior written consent of
Seller, which consent may be withheld in its sole and absolute discretion, and
if consented to by Seller, the proposed scope of work and the party who will
perform the work shall be subject to Seller’s review and approval. Purchaser
shall deliver to Seller copies of the Phase I and any Phase II or other
environmental report to which Seller consents as provided above.
     PURCHASER, FOR ITSELF AND ANY ENTITY AFFILIATED WITH PURCHASER, WAIVES AND
RELEASES SELLER AND ITS PARTNERS, INVESTORS, TRUSTS, TRUSTEES, PLAN
PARTICIPANTS, DIRECTORS AND SHAREHOLDERS AND THEIR EMPLOYEES, AGENTS AND
OFFICERS FROM AND AGAINST ANY CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS OR EXPENSES OF WHATEVER KIND OR NATURE, KNOWN OR
UNKNOWN, EXISTING AND FUTURE, CONTINGENT OR OTHERWISE (INCLUDING ANY ACTION OR
PROCEEDING, BROUGHT OR THREATENED, OR ORDERED BY ANY APPROPRIATE GOVERNMENTAL
ENTITY) MADE, INCURRED, OR SUFFERED BY PURCHASER OR ANY ENTITY AFFILIATED WITH
PURCHASER RELATING TO THE PRESENCE, MISUSE, USE, DISPOSAL, RELEASE OR THREATENED
RELEASE OF ANY HAZARDOUS OR TOXIC MATERIALS, CHEMICALS OR WASTES AT THE PROPERTY
AND ANY LIABILITY OR CLAIM RELATED TO THE PROPERTY ARISING UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980,
THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986, THE RESOURCE
CONSERVATION AND RECOVERY ACT, AND THE TOXIC SUBSTANCE CONTROL ACT, ALL AS
AMENDED, OR ANY OTHER CAUSE OF ACTION BASED ON ANY OTHER STATE, LOCAL, OR
FEDERAL ENVIRONMENTAL LAW, RULE OR REGULATION, PROVIDED HOWEVER, THE FOREGOING
RELEASE SHALL NOT OPERATE TO RELEASE ANY CLAIM BY PURCHASER AGAINST ANY PERSON
OR ENTITY OTHER THAN DESCRIBED ABOVE IN THIS PARAGRAPH. THE PROVISIONS OF THIS
PARAGRAPH SHALL SURVIVE INDEFINITELY ANY CLOSING OR

-  -



--------------------------------------------------------------------------------



 



TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE CLOSING
DOCUMENTS.

                 
Seller’s initials
          Purchaser’s Initials:    
 
               

     2.6 Termination During Due Diligence Period. Prior to the date hereof,
Purchaser acknowledges that it has had the opportunity to conduct all due
diligence desired by Purchaser. Upon execution hereof, Purchaser further
acknowledges and agrees that it shall have no right to terminate this Agreement
based upon its due diligence investigations. The Earnest Money shall be
non-refundable to Purchaser except in the event of Purchaser’s termination of
this Agreement under Section 4.4, Purchaser’s termination of this Agreement
under Article 7, Seller’s default under Section 8.2 or Seller’s termination of
this Agreement pursuant to Section 10.18. Upon such termination, return of the
Property Information to Seller, and upon delivery to Seller of a certified
statement that all work which could give rise to a claim against the Property
has been paid in full, and provided Purchaser is not in default hereunder,
Seller shall authorize the Escrow Agent to refund the Earnest Money to
Purchaser, and neither party shall have any further rights or liabilities
hereunder except for those provisions which survive the termination of this
Agreement, the fulfillment of which obligations (including indemnifications) by
Purchaser shall be guaranteed by Brightpoint North America, LP. Return of the
Property Information and repair of any damage to the Property caused by
Purchaser, its agents, contractors or employees shall be a condition precedent
to the return of the Earnest Money pursuant to any provision of this Agreement
providing for a return of the Earnest Money.
     2.7 Purchaser’s Reliance on its Investigations. Except as specifically
provided for in this Agreement or in the documents executed and delivered by
Seller to Purchaser at the Closing, Purchaser acknowledges and agrees that the
Property is being sold by Seller in its “AS IS, WHERE IS, WITH ALL FAULTS”
condition without any representation or warranty, either express or implied,
oral or written, about the condition of the Property. PURCHASER ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, (I) IT OR AN AFFILIATE HAS BEEN THE
SOLE TENANT OF THE PROPERTY SINCE 1999, (II) IT HAS KNOWLEDGE OF THE CONDITION
OF THE PROPERTY, AND (III) IT IS NOT RELYING UPON ANY REPRESENTATION, STATEMENT
OR OTHER ASSERTION WITH RESPECT TO THE CONDITION OF THE PROPERTY, BUT IS RELYING
UPON THE EXAMINATION OF THE PROPERTY AND ITS KNOWLEDGE. PURCHASER TAKES THE
PROPERTY UNDER THE EXPRESS UNDERSTANDING THAT, EXCEPT AS EXPRESSLY PROVIDED
HEREIN, THERE ARE NO EXPRESS OR IMPLIED WARRANTIES (EXCEPT FOR LIMITED
WARRANTIES OF TITLE SET FORTH IN THE DEED TO BE DELIVERED AT CLOSING).
     THE PROVISIONS OF THIS PARAGRAPH 2.7 SHALL SURVIVE INDEFINITELY ANY CLOSING
OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE CLOSING
DOCUMENTS.

                 
Seller’s initials
          Purchaser’s Initials:    
 
               

-  -



--------------------------------------------------------------------------------



 



     2.8 Property Management Agreement. As of the Closing Date, Seller shall
terminate the property management agreement in effect with respect to the
Property if such an agreement is in effect.
ARTICLE 3: TITLE AND SURVEY REVIEW
     3.1 Delivery of Title Report. As of the date hereof, Seller has provided
Purchaser with a copy of a title commitment bearing an effective date of
October 4, 2009 with order number 000424842 issued by Chicago Title Insurance
Company (“CTIC”) together with copies of the exceptions referenced therein (the
“Title Report”). Purchaser, at its option and expense, may obtain a survey (the
“Survey”) of the Property.
     3.2 Title Review and Cure. Purchaser has approved all matters disclosed in
the Title Report (other than the satisfaction of those items described in
Schedule B at items A through D which the parties shall respectively fulfill,
Schedule B at items E(1), (4) and (5) which may be removed by delivery of an
Owner’s Affidavit (in the form attached hereto as Exhibit D) and F(9), (10), and
(11)) and any matters that would have been disclosed by an accurate survey of
the Property, except for the matters described in the succeeding sentence.
Seller shall have no obligation to cure any title objections except (i) items
identified in Schedule B, items F(9), (10) and (11) or any other financings
created by Seller, and/or (ii) mechanics’ liens created under contracts with
Seller, which liens Seller shall cause to be released at the Closing, provided
that Seller shall have no obligation to release any mechanics’ liens created
under contracts with the tenant of the Property or other encumbrances caused or
suffered by the tenant of the Property, and (iii) new matters not shown on the
Title Report caused or suffered by Seller. Those items approved by Purchaser or
deemed approved by Purchaser are hereinafter referred to as the “Permitted
Exceptions.”
ARTICLE 4: OPERATIONS AND RISK OF LOSS
     4.1 Ongoing Operations. During the pendency of this Agreement, Seller shall
carry on its business and activities relating to the Property substantially in
the same manner as it did before the Effective Date, it being understood that
the tenant under the Lease is obligated to maintain the Property pursuant to the
Lease.
     4.2 Intentionally Omitted.
     4.3 New Contracts. During the pendency of this Agreement, Seller will not
enter into any contract that will be an obligation affecting the Property
subsequent to the Closing, except contracts entered into in the ordinary course
of business that are terminable without cause on 30-days’ notice, without the
prior consent of the Purchaser, which shall not be unreasonably withheld or
delayed.
     4.4 Damage or Condemnation. Risk of loss resulting from any condemnation or
eminent domain proceeding which is commenced or has been threatened before the
Closing, and risk of loss to the Property due to fire, flood or any other cause
before the Closing, shall remain with Seller. If before the Closing the Property
or any portion thereof shall be materially damaged, or if the Property or any
material portion thereof shall be subjected to a bona fide threat of
condemnation or shall become the subject of any proceedings, judicial,
administrative

-  -



--------------------------------------------------------------------------------



 



or otherwise, with respect to the taking by eminent domain or condemnation, then
Purchaser may terminate this Agreement by written notice to Seller given within
5 days after Purchaser learns of the damage or taking, in which event the
Earnest Money shall be returned to Purchaser. If the Closing Date is within the
aforesaid 5-day period, then Closing shall be extended to the next business day
following the end of said 5-day period. If no such election is made, and in any
event if the damage is not material, this Agreement shall remain in full force
and effect and the purchase contemplated herein, less any interest taken by
eminent domain or condemnation, shall be effected with no further adjustment,
and upon the Closing of this purchase, Seller shall assign, transfer and set
over to Purchaser all of the right, title and interest of Seller in and to any
awards that have been or that may thereafter be made for such taking, and Seller
shall assign, transfer and set over to Purchaser any insurance proceeds that may
thereafter be made for such damage or destruction and credit to Purchaser at
Closing any deductible or retention amount under the Landlord’s policy of
insurance. For the purposes of this paragraph, the phrases “material damage” and
“materially damaged” means damage reasonably exceeding 35 percent of the
Purchase Price to repair and the term “material portion” for the purposes of
eminent domain shall mean any part of the building or so much of the parking
area as would cause the Property to be out of compliance as to applicable zoning
laws.
ARTICLE 5: CLOSING
     5.1 Closing. The consummation of the transaction contemplated herein
(“Closing”) shall occur by 11:00 a.m. Denver, Colorado time on the Closing Date
at the offices of the Escrow Agent, which may be accomplished by mail or
internationally recognized overnight courier.
     5.2 Closing Condition. As of the Closing Date, if there exists a pending or
threatened action, suit or proceeding with respect to the Seller, as a
defendant, before or by any court or administrative agency which seeks to
restrain or prohibit the transaction contemplated by this Agreement, or to
obtain damages against Seller as a result of the consummation of the transaction
contemplated hereby, then either party may terminate this Agreement whereupon
the Earnest Money shall be returned to Purchaser, provided however, that if such
suit or proceeding involves claims by a third party to acquire all or part of
the Property based on the acts of Seller during the period of its exclusivity
obligations set forth in Section 10.19 or the Letter of Intent (as later
defined) then Purchaser, at its option, may treat such suit as a default by
Seller entitling Purchaser to its remedies pursuant to Section 8.2.
     5.3 Seller’s Deliveries in Escrow. On or before the Closing Date, Seller
shall deliver in escrow to the Escrow Agent the following:
     (a) Deed. A special or limited warranty deed (warranting title for acts by,
through or under Seller) (the “Deed”) in the form provided as Exhibit B attached
hereto, or otherwise in conformity with the custom in such jurisdiction and
satisfactory to Seller, executed and acknowledged by Seller, conveying to
Purchaser Seller’s title to the Property, subject only to: all zoning and
building laws, ordinances, maps, resolutions, and regulations of all
governmental authorities having jurisdiction which affect the Property and the
use and improvement thereof; the Lease; all matters of record, including all
Permitted Exceptions; any state of facts which an accurate survey made of the
Property at the time of Closing would show; and any state of facts which a
personal inspection of the Property made at the time of Closing would disclose.
Any

-  -



--------------------------------------------------------------------------------



 



discrepancy between the description of the Property in the deed from Seller’s
immediate grantor and in the Deed shall be quitclaimed by Seller;
     (b) Assignment of Lease and Bill of Sale. An Assignment of Lease and Bill
of Sale in the form of Exhibit C attached hereto, executed by Seller;
     (c) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property;
     (d) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit
executed by Seller;
     (e) Owner’s Affidavit. An affidavit of the owner substantially in the form
of Exhibit D attached hereto (or as may be mutually acceptable to Title Company
and Seller), executed by Seller;
     (f) Settlement Statement. Two (2) business days prior to Closing, Escrow
Agent shall prepare a settlement statement (the “Settlement Statement”) for
approval by Seller and Purchaser prior to the Closing Date, subject to
adjustment as of the Closing Date, which when finalized shall be executed by
Seller;
     (g) Financing Document Releases. Releases of any mortgage, collateral
assignment or UCC documents encumbering any part of the Property caused or
suffered by Seller;
     (h) Sales Disclosure Statement. A Sales Disclosure Form;
     (i) Statement of Non-Responsibility. A statement from the property manager
for Seller that it will look solely to Seller and not Purchaser for the payment
of any fees under its agreement that include the Property; and
     (j) Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement, including those specifically
identified in the Title Report.
     5.4 Purchaser’s Deliveries in Escrow. On or before the Closing Date,
Purchaser shall deliver in escrow to the Escrow Agent the following:
     (a) Purchase Price. The Purchase Price, less the Earnest Money that is
applied to the Purchase Price, plus or minus applicable prorations and/or
credits, deposited by Purchaser with the Escrow Agent in immediate, same day
federal funds wired for credit into the Escrow Agent’s escrow account. The
initial closing step within the escrow shall be for the Title Company to deliver
the Purchase Price to Seller;
     (b) Assignment of Lease and Bill of Sale. An Assignment of Lease and Bill
of Sale in form of Exhibit C attached hereto, executed by Purchaser;
     (c) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property;

-  -



--------------------------------------------------------------------------------



 



     (d) Settlement Statement. A Settlement Statement, executed by Purchaser;
and
     (e) Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement, including those specifically
identified in the Title Report.
     5.5 Closing Statements/Escrow Fees. At the Closing, Seller and Purchaser
shall deposit with the Escrow Agent executed closing statements consistent with
this Agreement in the form required by the Escrow Agent.
     5.6 Title Policy. The Title Policy shall be delivered at Closing as
provided in Paragraph 3.3.
     5.7 Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing, subject to the rights of the tenant.
     5.8 Intentionally omitted.
     5.9 Closing Costs. At Closing, Purchaser shall pay the cost of any title
examination and the premium for the Title Policy, the cost of any survey
obtained by Purchaser, costs relating to Purchaser’s financing, if any, escrow
fees and all costs of recording other than costs of recording instruments to
release any Seller financings or mechanics’ liens or to cure other title matters
Seller has elected to cure. Seller shall pay any transfer taxes imposed in
connection with this transaction. Each party shall pay its own attorneys’ fees.
     5.10 Close of Escrow. Upon satisfaction or completion of the foregoing
conditions and deliveries, the parties shall direct the Escrow Agent to
immediately record and deliver the documents described above to the appropriate
parties and make disbursements according to the Settlement Statement.
ARTICLE 6: PRORATIONS
     6.1 Prorations. All collected rent (excluding tenant reimbursements for
operating expenses) under the Lease on the Closing Date shall be prorated as of
the Closing, with the Closing Date being the Purchaser’s. Seller shall be
charged with any rent and other income collected by Seller before Closing, but
applicable to any period of time after Closing and such amount shall be credited
to the Purchaser at Closing. Any due but unpaid rent (including tenant
reimbursements for operating expenses) shall be paid by Purchaser to Seller at
Closing and shall be in addition to the Purchase Price. There shall be no
proration of real estate taxes, insurance, utilities, common area maintenance
and other operating costs and expenses at Closing. All rent and other income
prorations shall be final. If Seller receives a property tax refund after
Closing, that it is not otherwise obligated to remit to the tenant under the
Lease (in which event it shall remit such tax refund to the tenant and notify
Purchaser of such remittance), then the same shall be promptly delivered to
Purchaser.
     6.2 Tenant Deposits. The sum of Two Hundred Fifty Thousand Dollars
($250,000.00) which represents the security deposit of tenant under the Lease
(“Security Deposit”) together with the interest accruing thereon as of
October 1, 2009 at a per diem of

-  -



--------------------------------------------------------------------------------



 



$41.10 shall be credited to the Purchaser at Closing. As of the Closing,
Purchaser shall assume Seller’s obligations related to the Security Deposit.
Purchaser will indemnify, defend, and hold Seller harmless from and against all
demands and claims made by the tenant arising out of the transfer or disposition
of the Security Deposit and will reimburse Seller and its partners, trusts,
trustees, plan participants, investors, and shareholders and their officers,
agents and employees for all attorneys’ fees incurred or that may be incurred as
a result of any such claims or demands made by such tenant as well as for all
loss, expenses, verdicts, judgments, settlements, interest, costs and other
expenses incurred or that may be incurred by Seller as a result of any such
claims or demands by the tenant.
     6.3 Intentionally Omitted.
     6.4 Sale Commissions. Seller and Purchaser represent and warrant each to
the other that they have not dealt with any real estate broker, sales person or
finder in connection with this transaction other than Broker. If this
transaction is closed, Seller shall pay the Seller’s Broker and Purchaser shall
pay the Purchaser’s Broker each in accordance with their separate agreement.
Each Broker is an independent contractor and is not authorized to make any
agreement or representation on behalf of either party. EXCEPT AS EXPRESSLY SET
FORTH ABOVE, IF ANY CLAIM IS MADE FOR BROKER’S OR FINDER’S FEES OR COMMISSIONS
IN CONNECTION WITH THE NEGOTIATION, EXECUTION OR CONSUMMATION OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY, SELLER SHALL INDEMNIFY PURCHASER AND
HOLD IT HARMLESS FROM CLAIMS AGAINST PURCHASER BY SELLER’S BROKER OR ANYONE
CLAIMING BY, THROUGH OR UNDER SELLER OR SELLER’S BROKER AND PURCHASER SHALL
INDEMNIFY SELLER AND HOLD IT HARMLESS FROM CLAIMS AGAINST SELLER BY PURCHASER’S
BROKER OR ANYONE CLAIMING BY, THROUGH OR UNDER PURCHASER’S BROKER, AND THE
OBLIGATION OF PURCHASER HEREUNDER SHALL BE GUARANTEED BY BRIGHTPOINT NORTH
AMERICA, LP.
     The provisions of this Article 6 shall survive indefinitely any Closing and
shall not be merged into the Closing documents.
ARTICLE 7: REPRESENTATIONS AND WARRANTIES
     7.1 Seller’s Representations and Warranties. As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser that:
     (a) Organization and Authority. Seller has been duly organized and is
validly existing as a limited partnership, in good standing in the State of
Delaware and is qualified to do business in the state in which the Property is
located. Subject to Section 10.18 below, Seller has the full right and authority
and has obtained any and all consents required to enter into this Agreement and
to consummate or cause to be consummated the transactions contemplated hereby.
Subject to Section 10.18 below, this Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
properly executed and constitutes, or

-  -



--------------------------------------------------------------------------------



 



will constitute, as appropriate, the valid and binding obligation of Seller,
enforceable in accordance with their terms.
     (b) Service Contracts. Seller is not a party to any service contracts
affecting the Property.
     (c) Conflicts and Pending Action. There is no agreement to which Seller is
a party or to Seller’s knowledge binding on Seller which is in conflict with
this Agreement. There is no action or proceeding pending or, to Seller’s
knowledge, threatened against Seller or the Property, including condemnation
proceedings, which challenges or impairs Seller’s ability to execute or perform
its obligations under this Agreement.
     (d) Compliance with Law. Seller is not in actual receipt of any written
notice, addressed specifically to Seller and sent by any governmental authority
or agency having jurisdiction over the Property, that the Property or its use is
in material violation of any law, ordinance, court order, or regulation
(“Applicable Law”).
     (e) ERISA. Seller does not hold assets that constitute “plan assets” under
Department of Labor Regulation 29 CFR §2510.3-101 and the Property does not
constitute an “plan assets” under such Regulation.
     (f) OFAC. Seller is not a person or entity described by Section 1 of the
Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 25, 2001), and to Seller’s knowledge does not engage in any
dealings or transactions, and is not otherwise associated, with any of those
persons or entities.
     (g) IRPTL. Based on a representation by the tenant under the Lease as set
forth in Section 7.2(e) hereof, and to Seller’s knowledge, the Property is not a
“property” within the meaning of IC 13-11-2-174
     “Seller’s knowledge,” as used in this Agreement means the current actual
knowledge of Elizabeth Kauchak of Seller’s property manager, without any duty of
inquiry or investigation and without personal liability whatsoever. References
to Seller in this Section 7.1 that are not knowledge based are not intended to
be limited to Elizabeth Kauchak and refer instead to the Seller entity.
     Seller’s representations and warranties relating to items (b), (c), (d) and
(f) (“Property Representations”) are qualified by any knowledge obtained by
Purchaser after the Effective Date. Seller may further qualify the Property
Representations by notice, specifying with reasonable particularity the facts
and circumstances known to Seller that make the applicable Property
Representation false, misleading or inaccurate, delivered to Purchaser before
the Closing Date. If Seller delivers a Property Representation notice within
less than 3 business days before the Closing, then the Purchaser may by notice
to Seller extend the Closing Date to that day which is 3 business days after the
date of receipt of the Property Representation notice. If any Property
Representation notice delivered after the Effective Date reflects a material
adverse change in the matter covered by the applicable Property Representation,
then Purchaser, as its sole remedy,

-  -



--------------------------------------------------------------------------------



 



may terminate this Agreement within 3 business days after receipt of such notice
and receive a refund of the Earnest Money or may waive such matter and proceed
to Closing.
     Notwithstanding anything to the contrary contained herein, after the
Closing: (a) the maximum aggregate liability of Seller, and the maximum
aggregate amount that may be awarded to and collected by Purchaser (including,
without limitation, for any breach of any representation, warranty, and/or
covenant by Seller) under this Agreement or any documents executed and delivered
pursuant hereto or in connection herewith shall under no circumstances
whatsoever exceed One Million Dollars ($1,000,000); and (b) no claim by
Purchaser alleging a breach by Seller of any representation, warranty, and/or
covenant of Seller contained herein or in any other documents executed and
delivered pursuant hereto or in connection herewith may be made, and Seller
shall not be liable for any judgment in any action based on any such claim,
unless and until such claim, either alone or together with any other claims by
Purchaser alleging a breach by Seller of any such representation, warranty,
and/or covenant is for an aggregate amount in excess of Fifty Thousand Dollars
($50,000) (“Floor Amount”), in which event Seller’s liability respecting any
final judgment concerning such claim or claims shall be for the entire amount
thereof, subject to the limitation set forth in clause (a) above; provided,
however, that if any such final judgment is for an amount that is less than or
equal to the Floor Amount, then Seller shall have no liability with respect
thereto.
     7.2 Purchaser’s Representations and Warranties. As a material inducement to
Seller to execute this Agreement and consummate this transaction, Purchaser
represents and warrants to Seller that:
     (a) Organization and Authority. Purchaser has been duly organized and is
validly existing as a limited liability company, in good standing in the State
of Indiana and is qualified to do business in the state in which the Property is
located. Purchaser has the full right and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Purchaser at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.
     (b) Conflicts and Pending Action. There is no agreement to which Purchaser
is a party or to Purchaser’s knowledge binding on Purchaser which is in conflict
with this Agreement. There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.
     (c) ERISA. Purchaser is not a party in interest as defined in Section 3(14)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and the rules and regulations promulgated thereunder, or a disqualified person,
as defined in Section 4975(e)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”), with respect to the AFL-CIO Building Investment Trust (the
“Trust”) or the plans participating in the AFL-CIO Building Investment Trust
(the “Participating Plans”), a list of which is attached hereto as Exhibit E;
Purchaser is not an employee benefit plan as defined in Section 3(3) of ERISA, a
plan as defined in Section 4975(e)(1) of the Code, nor an entity the assets of
which are deemed to include plan

-  -



--------------------------------------------------------------------------------



 



assets pursuant to Department of Labor regulation Section 2510.3-101; the funds
used by Purchaser to purchase the Property do not constitute in full or in part
“plan assets” subject to ERISA (as defined in 29 C.F.R. § 2510.3-101) and, any
funding by PNC Financial Services Group, Inc. (“PNC”) or any affiliate of PNC of
the purchase price under this Agreement through a loan to Purchaser would be
solely as a participating lender under an existing line of credit over which PNC
has no discretionary authority and under which it is solely at the discretion of
the Purchaser whether any funds would be requested, withdrawn and/or used to
apply to such Purchase Price.
     (d) OFAC. Purchaser is not a person or entity described by Section 1 of the
Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 25, 2001), and to Purchaser’s knowledge does not engage in any
dealings or transactions, and is not otherwise associated, with any of those
persons or entities.
     (e) Underground Storage Tanks. The tenant under the Lease represents and
warrants to Seller that it has not installed any underground storage tanks on,
under or in the Real Property.
     7.3 Survival. The representations and warranties of the parties contained
in this Agreement as well as the indemnities and the Seller’s obligation to
remit tax refunds set forth in Section 6.1 hereof, are intended to and shall
survive the termination of this Agreement or the Closing for a period of nine
(9) months (“Survival Period”), except that representations in Sections 7.2(c)
and (d) shall survive for the full period until the running of the statute of
limitations thereon. An aggrieved party shall provide the other party with
written notice (a “Notice of Breach”) of any alleged breach or failure of any
representation or warranty or claim for indemnity and specifying the nature
thereof. An aggrieved party shall commence any action, suit, or proceeding with
respect to any breach or failure that is the subject of the Notice of Breach or
provide a notice of claim for indemnity under Section 10.14, if at all, on or
before the expiration of the Survival Period. Each party acknowledges and agrees
that the resolution of such indemnity claim, action, suit, or proceeding may not
occur until after the expiration of the Survival Period and the Survival Period
shall be deemed to be tolled with respect to (and only with respect to) any
alleged breach or failure of a representation or warranty or a claim for
indemnity of which it receives a Notice of Breach before the expiration of the
Survival Period, provided the aggrieved party files an action, suit or
proceeding with respect to a breach or makes an indemnity claim prior to the
expiration of the Survival Period. KPJV LLP, an affiliate of the Seller shall be
responsible, jointly and severally with Seller, for the obligations of Seller
under this Agreement which survive the Closing and KPJV LLP agrees to maintain a
net worth of at least One Million Dollars ($1,000,000.00) until the end of the
Survival Period.
ARTICLE 8: DEFAULT AND DAMAGES
     8.1 Default by Purchaser. If Purchaser shall default in its obligation to
purchase the Property pursuant to this Agreement, Purchaser agrees that Seller’s
sole remedy shall be the right to have the Escrow Agent deliver the Earnest
Money to Seller as liquidated damages to recompense Seller for time spent, labor
and services performed, and the loss of its bargain. Purchaser and Seller agree
that it would be impracticable or extremely difficult to affix damages if
Purchaser so defaults and that the Earnest Money, together with the interest
thereon, represents

-  -



--------------------------------------------------------------------------------



 



a reasonable estimate of Seller’s damages. Seller agrees to accept the Earnest
Money as Seller’s total damages and relief hereunder if Purchaser defaults in
its obligation to close hereunder, provided Seller shall additionally have a
right to pursue Purchaser for damages for other breaches of this Agreement,
including the indemnification obligations contained herein. If Purchaser does so
default, this Agreement shall be terminated and Purchaser shall have no further
right, title, or interest in or to the Property.
     8.2 Default by Seller. If Seller defaults in its obligation to sell and
convey the Property to Purchaser pursuant to this Agreement, Purchaser may waive
such default and proceed with the Closing, or Purchaser’s sole remedy shall be
to obtain one or the other, but not both, of the following, at Purchaser’s
election: (a) to terminate this Agreement, in which event Purchaser, as its sole
remedy, shall be entitled to the return by the Title Company to Purchaser of the
Earnest Money, or (b) to obtain specific performance if a court of competent
jurisdiction determines that Seller is in default under this Agreement and that
Purchaser has proven the other elements thereof, provided that any suit for
specific performance must be brought within 30 days of Seller’s default, and, to
the extent permitted by law, Purchaser hereby waives the right to bring suit at
any later date. Notwithstanding the foregoing, in the event that the Seller
breaches the provisions of Section 10.19 hereof, then Seller shall be entitled
to obtain specific performance upon proof of Seller’s breach thereof. This
Agreement confers no present right, title or interest in the Property to
Purchaser and Purchaser agrees not to file a lis pendens or other similar notice
against the Property except in connection with, and after, the proper filing of
a suit for specific performance.
ARTICLE 9: EARNEST MONEY
     9.1 Investment and Use of Funds. The Escrow Agent shall invest the Earnest
Money in government insured interest bearing accounts satisfactory to Purchaser
and Seller, shall not commingle the Earnest Money with any funds of the Escrow
Agent or others, and shall promptly provide Purchaser and Seller with
confirmation of the investments made. If the Closing under this Agreement
occurs, the Escrow Agent shall apply the Earnest Money against the Purchase
Price due Seller at Closing.
     9.2 Agreement Termination. Upon a termination of this Agreement, either
party to this Agreement may give written notice to the Escrow Agent and the
other party of such termination and the reason for such termination. Such
request shall also constitute a request for the release of the Earnest Money in
accordance with the terms of this Agreement. In the event of a dispute
concerning the disbursement of the Earnest Money by either party in writing
within 5 business days of the termination, then the Escrow Agent shall retain
the Earnest Money until it receives written instructions executed by both Seller
and Purchaser as to the disposition and disbursement of the Earnest Money, or
until ordered by final court order, decree or judgment, which is not subject to
appeal, to deliver the Earnest Money to a particular party, in which event the
Earnest Money shall be delivered in accordance with such notice, instruction,
order, decree or judgment.
     9.3 Interpleader. Seller and Purchaser mutually agree that in the event of
any controversy regarding the Earnest Money, unless mutual written instructions
are received by the Escrow Agent directing the disposition of the Earnest Money,
the Escrow Agent shall not take

-  -



--------------------------------------------------------------------------------



 



any action, but instead shall await the disposition of any proceeding relating
to the Earnest Money or, at the Escrow Agent’s option, the Escrow Agent may
interplead all parties and deposit the Earnest Money with a court of competent
jurisdiction in which event the Escrow Agent may recover all of its court costs
and reasonable attorneys’ fees. Seller or Purchaser, whichever loses in any such
interpleader action, shall be solely obligated to pay such costs and fees of the
Escrow Agent, as well as the reasonable attorneys’ fees of the prevailing party
in accordance with the other provisions of this Agreement.
     9.4 Liability of Escrow Agent. The parties acknowledge that the Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties, and that the Escrow Agent shall not be liable to either of the
parties for any action or omission on its part taken or made in good faith, and
not in disregard of this Agreement, but shall be liable for its negligent acts
and for any loss, cost or expense incurred by Seller or Purchaser resulting from
the Escrow Agent’s mistake of law respecting the Escrow Agent’s scope or nature
of its duties. Seller and Purchaser shall jointly and severally indemnify and
hold the Escrow Agent harmless from and against all costs, claims and expenses,
including reasonable attorneys’ fees, incurred in connection with the
performance of the Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.
ARTICLE 10: MISCELLANEOUS
     10.1 Parties Bound. Neither party may assign this Agreement without the
prior written consent of the other, and any such prohibited assignment shall be
void. Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the respective legal representatives, successors, assigns,
heirs, and devisees of the parties.
     10.2 Confidentiality. Except as is necessary to comply with applicable
laws, regulations, rules, orders or the like, public filings, and to those
persons engaged in connection with this transaction who have a need to know,
including attorneys, accountants, experts or consultants engaged by a party,
investors and the like, neither party shall make any public announcement or
disclosure of this Agreement or any information related to this Agreement to
outside brokers or third parties, before or for a period of two years after the
Closing, without the prior written consent of the other party. Purchaser shall
not record this Agreement or any memorandum of this Agreement.
     10.3 Headings. The article and paragraph headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.
     10.4 Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and effect shall be given
to the intent manifested by the portion held invalid or inoperative. The failure
by either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

-  -



--------------------------------------------------------------------------------



 



     10.5 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Property is located.
     10.6 Letter of Intent. This Agreement supercedes that certain letter of
intent (“Letter of Intent”) dated September 29, 2009 between Seller and an
affiliate of Buyer except as referenced in Section 5.2.
     10.7 No Third Party Beneficiary. This Agreement is not intended to give or
confer any benefits, rights, privileges, claims, actions, or remedies to any
person or entity as a third party beneficiary, decree or otherwise.
     10.8 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property except for any confidentiality agreement binding on the
parties, which shall not be superseded by this Agreement. This Agreement may be
amended or supplemented only by an instrument in writing executed by the party
against whom enforcement is sought.
     10.9 Time. Time is of the essence in the performance of this Agreement.
     10.10 Attorneys’ Fees. Should either party employ attorneys to enforce any
of the provisions hereof, the party against whom any final judgment is entered
agrees to pay the prevailing party all reasonable costs, charges, and expenses,
including reasonable attorneys’ fees, expended or incurred in connection
therewith.
     10.11 Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in
Paragraph 1.1. Any such notices shall be either (a) sent by overnight delivery
using a nationally recognized overnight courier, in which case notice shall be
deemed delivered one business day after deposit with such courier, (b) sent by
facsimile or email, with written confirmation by overnight or first class mail,
in which case notice shall be deemed delivered upon receipt of confirmation of
transmission of such facsimile notice, or (c) sent by personal delivery, in
which case notice shall be deemed delivered upon receipt. Any notice sent by
facsimile or personal delivery and delivered after 3:00 p.m. Denver, Colorado
time shall be deemed received on the next business day. A party’s address may be
changed by written notice to the other party; provided, however, that no notice
of a change of address shall be effective until actual receipt of such notice.
Copies of notices are for informational purposes only, and a failure to give or
receive copies of any notice shall not be deemed a failure to give notice.
Notices given by counsel to the Purchaser shall be deemed given by Purchaser and
notices given by counsel to the Seller shall be deemed given by Seller.
     10.12 Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction — to the effect that any ambiguities are to be resolved against
the drafting party — shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.
     10.13 Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the

-  -



--------------------------------------------------------------------------------



 



location where the Property is located, in which event the period shall run
until the end of the next day which is neither a Saturday, Sunday or legal
holiday. The last day of any period of time described herein shall be deemed to
end at 5:00 p.m. Denver, Colorado time.
     10.14 Procedure for Indemnity. The following provisions govern actions for
indemnity under this Agreement. Promptly after receipt by an indemnitee of
notice of any claim, such indemnitee will, if a claim in respect thereof is to
be made against the indemnitor, deliver to the indemnitor written notice thereof
and the indemnitor shall have the right to participate in and, if the indemnitor
agrees in writing that it will be responsible for any costs, expenses,
judgments, damages, and losses incurred by the indemnitee with respect to such
claim, to assume the defense thereof, with counsel mutually satisfactory to the
parties; provided, however, that an indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the indemnitor, if the
indemnitee reasonably believes that representation of such indemnitee by the
counsel retained by the indemnitor would be inappropriate due to actual or
potential differing interests between such indemnitee and any other party
represented by such counsel in such proceeding. The failure of indemnitee to
deliver written notice to the indemnitor within a reasonable time after
indemnitee receives notice of any such claim shall relieve such indemnitor of
any liability to the indemnitee under this indemnity only if and to the extent
that such failure is prejudicial to its ability to defend such action, and the
omission so to deliver written notice to the indemnitor will not relieve it of
any liability that it may have to any indemnitee other than under this
indemnity. If an indemnitee settles a claim without the prior written consent of
the indemnitor, then the indemnitor shall be released from liability with
respect to such claim unless the indemnitor has unreasonably withheld such
consent.
     10.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.
     10.16 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     10.17 Limitation of Liability. Except as expressly set forth in Section 7.3
hereof with respect to the obligation of KPJV LLP, notice is hereby given that
all persons dealing with Seller shall look to the assets of Seller for the
enforcement of any claim against Seller, and none of the partners, trusts,
trustees, plan participants, investors, and shareholders of Seller nor any of
their officers, agents or employees assume any personal liability for
obligations entered into by or on behalf of Seller. Except as expressly set
forth in Section 2.6, Section 6.4, and a further obligation to pay to Seller an
amount equal to the Earnest Money paid to Seller and subsequently tendered by
Seller to Purchaser or Purchaser’s estate in bankruptcy pursuant to an order of
a Bankruptcy Court, plus Seller’s cost and expenses, including reasonable
attorney’s fees, incurred by Seller in connection with any proceeding or claim
seeking a return of such Earnest Money after termination of this Agreement, if
such claim is to avoid or rescind such payment to Seller as a voidable
preference or fraudulent transfer in any bankruptcy action of Purchaser, all of
which Brightpoint North America LP hereby agrees to be its direct obligations
and covenants to pay to

-  -



--------------------------------------------------------------------------------



 



Seller, notice is hereby given that all persons dealing with Purchaser shall
look to the assets of Purchaser for the enforcement of any claim against
Purchaser, and none of the partners, trusts, trustees, plan participants,
investors, and shareholders of Purchaser nor any of their officers, agents or
employees assume any personal liability for obligations entered into by or on
behalf of Purchaser.
     10.18 Internal Approval of Seller. The transactions under this agreement
are subject to the approval of the investment committees of Seller and/or its
members which shall occur, if at all by October 16, 2009 (the “Notice Date”).
Seller may terminate this Agreement by written notice to Purchaser at any time
on or before such Notice Date in the event that such approval has not been
obtained. In the event of such termination Seller shall authorize the Escrow
Agent to refund the Earnest Money to Purchaser, and neither party shall have any
further rights or liabilities hereunder except for those provisions which
survive the termination of this Agreement. If Seller does not so notify
Purchaser on or before the Notice Date, this condition shall be deemed to be
waived.
     10.19 Exclusivity. In consideration of the time and expense expended by
Purchaser in connection with its due diligence and inspections of the Property
and the preparation and execution of this Agreement, Seller hereby agrees that
until the earliest of (a) the termination of this Agreement other than a
termination by Seller in order to sell the Property to a third party, (b) the
Closing, or (c) October 30, 2009, that neither Seller nor its agents or
representatives shall (I) show the Property, (II) negotiate for or accept any
offers to purchase the Property or any part thereof from any person other than
Purchaser, or (III) provide any Property Information to any prospective
purchaser of the Property.
[remainder of page intentionally left blank]

-  -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year written below.

              “Seller”
 
          KPJV 501 AIRTECH PARKWAY LP, a Delaware limited
partnership
 
     
 
  By: KPJV GenPar, LLC, a Delaware limited liability
 
    company, its general partner
 
     
 
  By: KPJV, LLP, a Delaware limited liability
 
    partnership, its sole member
 
     
 
  By: Keystone KPJV, LP, a Delaware limited
 
    Partnership, its managing partner
 
     
 
  By: Keystone KPJV, LLC, a Delaware limited liability
 
    company, its general partner
 
     
 
  By: ProLogis Six Rivers Limited Partnership, with
 
    respect to its Fraser Business, a Delaware
 
    series limited partnership, its sole Member
 
     
 
  By: ProLogis Fraser Six Rivers GP, LLC, a Delaware
 
    limited liability company, the general partner
 
    of its Fraser Business
 
     
 
  By: ProLogis Fraser, L.P., a Delaware limited
 
    partnership, its sole member
 
     
 
  By: ProLogis Fraser GP LLC, a Delaware limited
 
    liability company, its general partner
 
     
 
  By: ProLogis, a Maryland real estate investment
 
    trust, its sole member           By:   /s/ David Grawemeyer       Name:  
David Grawemeyer       Title:   Managing Director and
Deputy General Counsel  

         
Date: October 16, 2009
       

-  -



--------------------------------------------------------------------------------



 



KPJV LLP hereby executes this Agreement for the purpose of affirming its
obligation set forth in Section 7.3 hereof.

              KPJV, LLP, a Delaware limited liability partnership
 
       
 
  By:   Keystone KPJV, LP, a Delaware limited
 
      Partnership, its managing partner
 
       
 
  By:   Keystone KPJV, LLC, a Delaware limited liability
 
      company, its general partner
 
       
 
  By:   ProLogis Six Rivers Limited Partnership, with
 
      respect to its Fraser Business, a Delaware
 
      series limited partnership, its sole Member
 
       
 
  By:   ProLogis Fraser Six Rivers GP, LLC, a Delaware
 
      limited liability company, the general partner
 
      of its Fraser Business
 
       
 
  By:   ProLogis Fraser, L.P., a Delaware limited
 
      partnership, its sole member
 
       
 
  By:   ProLogis Fraser GP LLC, a Delaware limited
 
      liability company, its general partner
 
       
 
  By:   ProLogis, a Maryland real estate investment
 
      trust, its sole member

              By:   /s/ David Grawemeyer       Name:       David Grawemeyer    
  Title:   Managing Director and
Deputy General Counsel  

         
Date: October 16, 2009
       

-  -



--------------------------------------------------------------------------------



 



              “Purchaser”
 
            501 AIRTECH PARKWAY, LLC, an Indiana limited liability company
 
       
 
  By: /s/ Anthony W. Boor
 
 

 
  Name: Anthony W. Boor
Date: October 16, 2009
  Title: EVP, CFO, and Treasurer

Brightpoint North America, LP hereby executes this Agreement for the purpose of
affirming its obligations set forth in Sections 2.6, 6.4 and 10.17, the
representation in Section7(e), and the waiver and release set forth in
Section 2.5 hereof.

              BRIGHTPOINT NORTH AMERICA, L.P., a Delaware limited liability
company
 
       
 
  By: /s/ Anthony W. Boor
 
 

 
  Name: Anthony W. Boor
Date: October 16, 2009
  Title: EVP, CFO, and Treasurer

-  -



--------------------------------------------------------------------------------



 



Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
shall act as escrowee with respect to and hold in escrow the Earnest Money and
the interest earned thereon, and shall disburse the Earnest Money and the
interest earned thereon, pursuant to the provisions of Article 9.

              FIDELITY NATIONAL TITLE INSURANCE COMPANY
 
       
 
  By: /s/ Darren W. Hone
 
 

 
  Name: Darren W. Hone
Date: October 16, 2009
  Title: Vice President

-  -



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF THE REAL PROPERTY

A-



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF DEED

     
This instrument prepared by, and after recording, return to:
   
 
   
 
   
 
   
 
   
 
   
 
  This area reserved for use by Recorder.

SPECIAL WARRANTY DEED
     This Special Warranty Deed (this “Deed”) is made as of the ___ day of
October, 2009, by KPVJ 501 AIRTECH PARKWAY, LP, a Delaware limited partnership
having an office at 4545 Airport Way, Denver, Colorado 80239 (the “Grantor”), to
501 AIRTECH PARKWAY, LLC, an Indiana limited liability company having an office
at 501 Airtech Parkway, Plainfield, Indiana 46168 (the “Grantee”).
     Grantor, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, conveys to Grantee with the special warranty
covenants described herein, all of its estate, right, title, interest, claim,
and demand in and to that certain real property situated in the County of
Hendricks and State of Indiana, and which is legally described on Exhibit A
attached hereto and incorporated herein (the “Property”), together with all
hereditaments and appurtenances pertaining to such Property, and the reversion
and reversions, remainder and remainders, rents, issues, and profits thereof,
and all estate, right, title, interest, claim and demand whatsoever of Grantor
in and to such Property, TO HAVE AND TO HOLD forever.
     Grantor warrants that title to the Property is good, indefeasible in fee
simple, and free from any encumbrances arising by, through, or under Grantor,
except for those Permitted Exceptions described on Exhibit B attached hereto and
incorporated herein.

B-



--------------------------------------------------------------------------------



 



     This Instrument was prepared by                                         . I
affirm, under penalties for perjury, that I have taken reasonable care to redact
each Social Security number in this document, unless required by law.
 
[Remainder of page intentionally left blank].

B-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Deed to be executed and
delivered as of the date first written above.

              GRANTOR:
 
            KPVJ 501 AIRTECH PARKWAY, LP,
a Delaware limited partnership
 
       
 
  By:   KPJV GenPar, LLC,
 
      a Delaware limited liability company,
 
      its general partner
 
       
 
  By:   KPJV, LLP,
 
      a Delaware limited liability partnership,
 
      its sole member
 
       
 
  By:   Keystone KPJV, LP,
 
      a Delaware limited partnership,
 
      its managing partner
 
       
 
  By:   Keystone KPJV, LLC,
 
      a Delaware limited liability company,
 
      its general partner
 
       
 
  By:   ProLogis Six Rivers Limited Partnership,
 
      with respect to its Fraser Business,
 
      a Delaware series limited partnership,
 
      its sole member
 
       
 
  By:   ProLogis Fraser Six Rivers GP, LLC,
 
      a Delaware limited liability company,
 
      the general partner of its Fraser Business
 
       
 
  By:   ProLogis Fraser, L.P.,
 
      a Delaware limited partnership,
 
      its sole member
 
       
 
  By:   ProLogis Fraser GP LLC,
 
      a Delaware limited liability company,
 
      its general partner
 
       
 
  By:   ProLogis,
 
      a Maryland real estate investment trust, its
 
      sole member
 
       
 
  By:    
 
       
 
      Printed Name:
 
      Its:

B-



--------------------------------------------------------------------------------



 



                 
STATE OF

  )      
 
        )     SS
COUNTY OF

  )      

     I hereby certify that                                          , the
                                          of PROLOGIS, a Maryland real estate
investment trust, appeared before me this                       day of
                     , 2009 and acknowledged the foregoing instrument on behalf
of said entities.

                          Printed Name:

         
 
  Notary Public

 
  Commission Expires:

         

B-



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
[To be inserted].
COMMON ADDRESS:                                                         
                                                                     .
Key No.:                                         
Parcel No.:                                         
Mail Future Tax Bills To:
501 AIRTECH PARKWAY, LLC
c/o BRIGHTPOINT, INC.
7365 Interactive Way, Suite 200
Indianapolis, IN 46278
Attn: Chief Financial Officer

B-



--------------------------------------------------------------------------------



 



EXHIBIT B
PERMITTED EXCEPTIONS

B-



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT OF LEASE AND BILL OF SALE
     This instrument is executed and delivered as of the                     
day of                     , 200___ pursuant to that certain Purchase and Sale
Agreement (“Agreement”) dated                     , 200 ___, by and between KPJV
501 AIRTECH PARKWAY LP, a Delaware limited partnership (“Seller”), and
                    , a                      (“Purchaser”), covering the real
property described in Exhibit A attached hereto (“Real Property”).
     1. Sale of Personalty. For good and valuable consideration, Seller hereby
sells, transfers, sets over and conveys to Purchaser the following (the
“Personal Property”):
     (a) Tangible Personalty. All of Seller’s right, title and interest, if any,
in and to all the furniture, fixtures, equipment and other tangible personal
property owned by Seller and located in or on the Real Property except any such
personal property belonging to the tenant under the Lease or the management
agent; and
     (b) Intangible Personalty. All the right, title and interest of Seller, if
any, in and to assignable licenses and permits relating to the operation of the
Property, assignable guaranties and warranties from any contractor, manufacturer
or other person in connection with the construction or operation of the
Property, and the right to use the name of the Property (if any), but
specifically excluding any right, title or interest of Seller in any trademarks,
service marks and trade names of Seller and with reservation by Seller to use
such name in connection with other property owned by Seller in the vicinity of
the Property.
     2. Assignment. For good and valuable consideration, Seller hereby assigns,
transfers, sets over and conveys to Purchaser, and Purchaser hereby accepts all
of the landlord’s right, title and interest in and to the Lease between Airtech
Parkway Associates, LLC (predecessor in interest to Seller) and Brightpoint
North America, Inc. dated September 18, 1998, as amended by that certain First
Amendment to Lease between First Point Associates, LLC (predecessor to Seller)
and Brightpoint North America L.P. dated September 28, 2001, (“Lease”).
     3. Assumption. Purchaser hereby assumes the obligations of Seller under the
Lease arising from and after the Closing Date and shall defend, indemnify and
hold harmless Seller from and against any liability, damages, causes of action,
expenses and attorneys’ fees incurred by Seller by reason of the failure of
Purchaser to fulfill, perform, discharge and observe its obligations with
respect to the Lease arising from and after the Closing Date.
     4. Warranty of Title to Lease. Seller warrants that it has not assigned the
Lease to any other person or entity.
     5. Agreement Applies. The covenants, agreements, disclaimers,
representations, warranties, indemnities and limitations provided in the
Agreement with respect to the Property (including, without limitation, the
limitations of liability provided in the Agreement), are hereby incorporated
herein by this reference as if herein set out in full and shall inure to the
benefit of and shall be binding upon Assignee and Assignor and their respective
successors and assigns.

C-



--------------------------------------------------------------------------------



 



     6. Limitation of Liability. Notice is hereby given that all persons dealing
with Seller or Purchaser shall look to the assets of Seller or Purchaser,
respectively for the enforcement of any claim against such party, as none of the
partners, trusts, trustees, plan participants, investors, and shareholders of
such party or any of their officers, agents or employees assume any personal
liability for obligations entered into by or on behalf of such party.

C-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed as of the date written above.

            “Seller”

KPJV 501 AIRTECH PARKWAY LP, a Delaware limited
partnership
      By:   KPJV GenPar, LLC, a Delaware limited liability         company, its
general partner                By:   KPJV, LLP, a Delaware limited liability    
    partnership, its sole member                By:   Keystone KPJV, LP, a
Delaware limited         Partnership, its managing partner                By:  
Keystone KPJV, LLC, a Delaware limited liability         company, its general
partner                By:   ProLogis Six Rivers Limited Partnership, with      
  respect to its Fraser Business, a Delaware        series limited partnership,
its sole Member        By:   ProLogis Fraser Six Rivers GP, LLC, a Delaware    
    limited liability company, the general partner        of its Fraser
Business        By:   ProLogis Fraser, L.P., a Delaware limited        
partnership, its sole member                By:   ProLogis Fraser GP LLC, a
Delaware limited         liability company, its general partner               
By:   ProLogis, a Maryland real estate investment         trust, its sole
member                By:         Name:         Title:           PURCHASER:

501 AIRTECH PARKWAY, LLC
      By:         Name:         Title:        

D-



--------------------------------------------------------------------------------



 



[Subject to Further Discussion]
EXHIBIT D
FORM OF OWNER’S AFFIDAVIT

                 
State of
   
 
)          
 
     
to wit:
       
County of
   
 
)          

The undersigned, KPJV 501 AIRTECH PARKWAY LP, a Delaware limited partnership
(“Seller”), being duly sworn according to law, deposes and says:

1.   Attached hereto and made a part hereof as Exhibit A is the current rent
roll for the property known as 501 Airtech Parkway, Plainfield, Indiana
(“Property”).

2.   [To be updated as of Closing] There are no unpaid bills or claim for labor
or services performed or materials furnished or delivered by or on behalf of
Seller during the last one hundred twenty (120) days for alterations, repair,
work, or new construction on the Property, except: (if none, state “NONE”).

 
This Affidavit is solely for the benefit of Fidelity National Title Insurance
Company (“Company”) and no other person or entity shall have the right to rely
on this Affidavit or be a third party beneficiary hereof. This Affidavit shall
survive the closing of the purchase and sale of the Property for a period of one
hundred eighty (180) days. After the expiration of such one hundred eighty
(180) day period, the Company shall have no rights or remedies against Seller
for any matter arising out of this Affidavit or the Property.

D-



--------------------------------------------------------------------------------



 



            “Seller”



KPJV 501 AIRTECH PARKWAY LP, a Delaware limited partnership
      By:   KPJV GenPar, LLC, a Delaware limited liability         company, its
general partner        By:   KPJV, LLP, a Delaware limited liability        
partnership, its sole member        By:   Keystone KPJV, LP, a Delaware limited
        Partnership, its managing partner        By:   Keystone KPJV, LLC, a
Delaware limited liability         company, its general partner        By:  
ProLogis Six Rivers Limited Partnership, with         respect to its Fraser
Business, a Delaware        series limited partnership, its sole Member       
By:   ProLogis Fraser Six Rivers GP, LLC, a Delaware         limited liability
company, the general partner        of its Fraser Business        By:   ProLogis
Fraser, L.P., a Delaware limited         partnership, its sole member       
By:   ProLogis Fraser GP LLC, a Delaware limited         liability company, its
general partner        By:   ProLogis, a Maryland real estate investment        
trust, its sole member        By:         Name:           Title:          

Subscribed and sworn to before me this                      day of October,
2009.

                  Notary Public         

My Commission Expires:

D-



--------------------------------------------------------------------------------



 



EXHIBIT E
PARTICIPATING PLANS
Active Participants For Quarter Ending 12/31/2009
New participants were added on 10/01/2009

      Merc Acct   Name 20-46-004-6784139  
AFL-CIO Staff Retirement Plan
20-46-004-6788222  
Annuity Plan of the Electrical Industry
20-46-004-6785185  
Asbestos Workers Local No. 23 Pension Fund
20-46-004-6785258  
Asbestos Workers Local Union 96 Pension Fund
20-46-004-6788280  
Atlanta Plumbers and Steamfitters Pension Fund
20-46-004-6809852  
Automotive Machinists Pension Trust
20-46-004-6785224  
BAC Local Union 15 Pension Fund
20-46-004-6809315  
BAC Local No. 4 Pension Fund
20-46-004-6786482  
Bakery and Confectionery Union and Industry International Pension Fund
20-46-004-6809593  
Bi-State Development Agency / Division 788 Amalgamated Transit Union Master
Trust
20-46-004-6784121  
Bricklayers and Trowel Trades International Pension Fund
20-46-004-6785208  
Bricklayers Local #8 of Illinois & Employers Pension Plan
20-46-004-6784236  
Bricklayers of Indiana Retirement Plan
20-46-004-6785266  
Bricklayers Pension Fund of Western Pennsylvania
20-46-004-6788688  
Bricklayers Union Local No. 6 of Indiana Pension Fund
20-46-004-6784155  
Bridge and Iron Workers Staff Retirement Plan
20-46-004-6810364  
Building Trades United Pension Trust Fund Milwaukee & Vicinity
20-46-004-6786539  
California Public Employees Retirement System
20-46-004-6810209  
Carpenter’s Annuity Trust Fund of Northern California
20-46-004-6788303  
Carpenters Labor Management Pension Fund
20-46-004-6787195  
Carpenters Local #496 Pension Trust Fund
20-46-004-6787048  
Carpenters Pension Fund of Illinois
20-46-004-6810194  
Carpenter’s Pension Fund of Northern California
20-46-004-6787624  
Carpenters’ Pension Trust Fund of St. Louis
20-46-004-6787098  
Cascade Pension Trust Fund
20-46-004-6787616  
Cement Masons Locals 886 & 404 Pension Fund
20-46-004-6809585  
Cement Masons Union Local No. 502 Pension Fund
20-46-004-6809501  
Centennial State Carpenters’ Pension Trust Fund
20-46-004-6810225  
Central Laborers’ Annuity Fund
20-46-004-6809357  
Chicago Painters & Decorators Pension Fund
20-46-004-6809331  
Construction Workers Pension Trust Fund Lake County & Vicinity
20-46-004-6787755  
CWA-ITU Negotiated Pension Plan
20-46-004-6809616  
Deferred Salary Plan of the Electrical Industry
20-46-004-6810178  
Detroit Free Press Inc. Newspaper Guild of Detroit Pension Plan
20-46-004-6784202  
Eighth District Electrical Pension Fund
20-46-004-3419707  
Electrical Workers Local No. 26 Pension Trust Fund
20-46-004-6788646  
Electrical Workers Local No. 292 Defined Contribution and 401(k) Plan
20-46-004-6809323  
Electrical Workers Local No. 292 Pension Plan
20-46-004-6787145  
Electrical Workers Pension Fund, Local 103, IBEW
20-46-004-3419692  
Electricians’ Salary Deferral Plan

E-



--------------------------------------------------------------------------------



 



      Merc Acct   Name 20-46-004-6785842  
Fort Wayne Public Transportation Corporation Retirement Plan
20-46-004-6809690  
Glaziers Local No. 27 Pension Fund
20-46-004-6785313  
Glaziers Local Union No. 558 Pension Fund
20-46-004-6810152  
Greenville Plumbers and Pipefitters Pension Fund
20-46-004-3420586  
Hawaii Laborers Annuity Fund
20-46-004-6787713  
Hawaii Laborers Pension Trust Fund
20-46-004-6809103  
Hotel and Restaurant Employees Local 25 and Hotel Association of Washington,
D.C. Pension Fund
20-46-004-6787917  
IBEW #481 Money Purchase Pension Plan & Trust
20-46-004-6785672  
IBEW Local #141 Profit-Sharing Plan
20-46-004-6787056  
IBEW Local #380 Pension Plan
20-46-004-6788599  
IBEW Local 117 Pension Fund
20-46-004-6809048  
IBEW Local 131 Pension Plan
20-46-004-6785834  
IBEW Local 1922 Pension Fund
20-46-004-6788701  
IBEW Local 43 and Electrical Contractors Pension Fund
20-46-004-6784244  
IBEW Local 595 Money Purchase Plan
20-46-004-6784228  
IBEW Local 673 Pension Fund
20-46-004-6809608  
IBEW Local No. 38 Pension Fund
20-46-004-6809420  
IBEW Local Union #226 Open End Pension Trust Fund
20-46-004-6810398  
IBEW Local Union 1579 Pension Plan
20-46-004-3418620  
IBEW Local Union No. 915 Pension-Annuity Fund
20-46-004-6788206  
IBEW Local Union No. 99 Annuity Plan
20-46-004-6788191  
IBEW Local Union No. 99 Retirement Plan
20-46-004-6786521  
Indiana State Council of Carpenters Pension Fund
20-46-004-6785850  
Inland Refrigeration & Air Conditioning Trust Fund
20-46-004-6786505  
International Association Of Full-Time Salaried Officers and Employees of
Outside Local Unions and District Councils Pension Plan
20-46-004-6810217  
International Brotherhood of Firemen & Oilers, Local No. 7 Pension Trust Fund
20-46-004-6809747  
International Brotherhood of Firemen and Oilers National Pension Fund
20-46-004-6787129  
International Brotherhood of Painters and Allied Trades Union Pension Plan
20-46-004-6788858  
International Foundation of Employee Benefit Plans Pension Plan for Hourly
Employees
20-46-004-6788866  
International Foundation of Employee Benefit Plans Pension Plan for Salaried
Employees
20-46-004-6809488  
International Longshoremen’s Association (AFL-CIO) Employers Pension Fund, SE
Florida Ports
20-46-004-6785127  
Iron Worker Local Number 498 Pension Plan
20-46-004-6788719  
Iron Workers’ Mid-America Pension Fund
20-46-004-6785606  
Iron Workers Pension Plan of Western Pennsylvania
20-46-004-6809218  
Ironworkers District Council of New England Pension Fund
20-46-004-6787941  
IUE AFL-CIO Pension Fund
20-46-004-6809640  
IUPAT Industry Annuity Plan
20-46-004-6788581  
Jacksonville Plumbers and Pipefitters Pension Fund
20-46-004-6787682  
Kansas Construction Trades Open End Pension Trust Fund
20-46-004-6785525  
Kentucky State District Council of Carpenters Pension Trust Fund

E-



--------------------------------------------------------------------------------



 



      Merc Acct   Name 20-46-004-6809137  
Laborers’ District Council Construction Industry Pension Fund
20-46-004-6788743  
Laborers’ District Council, Pension and Disability Trust Fund No. 3
20-46-004-6788125  
Laborers’ Pension Fund
20-46-004-6785614  
LIUNA Staff & Affiliates Pension Fund
20-46-004-6809682  
Local 138 IUOE Annuity Fund
20-46-004-6787137  
Local 68 Engineers Annuity Fund
20-46-004-6788060  
Local 68 IUOE Pension Fund
20-46-004-6788036  
Local 705 IBT Pension Trust Fund
20-46-004-3420578  
Local No. 1, IBEW, Pension Benefit Trust Fund
20-46-004-6788230  
Maryland Electrical Industry Pension Fund
20-46-004-3418604  
Masons and Plasterers Pension Plan Local 56 Dupage County
20-46-004-3417577  
Massachusetts Bay Transportation Authority Retirement Fund
20-46-004-6809365  
Massachusetts Service Employees Pension Fund
20-46-004-6788256  
Milwaukee Drivers Pension Trust Fund
20-46-004-6787608  
Minneapolis Painting Industry Pension Plan
20-46-004-6809349  
Minnesota and North Dakota Bricklayers & Allied Craftworkers Pension Fund
20-46-004-6788549  
Motion Picture Industry Individual Account Plan
20-46-004-6809404  
Motion Picture Laboratory Technicians and Film Editors Local 780 IATSE Pension
Fund
20-46-004-6809111  
Municipal Employees’ Annuity & Benefit Fund of Chicago
20-46-004-6784252  
National Automatic Sprinkler Industry Pension Fund
20-46-004-6784171  
National Electrical Annuity Plan
20-46-004-6810403  
National Football League Players Association Defined Benefit Plan
20-46-004-6784210  
National Roofing Industry Pension Fund
20-46-004-6787006  
NECA-IBEW Local 176 Pension Fund
20-46-004-6788078  
NECA-IBEW Local 364 Defined Contribution Pension Fund
20-46-004-6787014  
NECA-IBEW Pension Trust Fund
20-46-004-6809860  
New Jersey Education Association Employees Retirement Plan
20-46-004-6788028  
New York City District Council of Carpenters Pension Fund
20-46-004-6809577  
Northern Illinois Pension Fund
20-46-004-6810144  
Nursing Home and Healthcare Employees of Philadelphia and Vicinity Pension Plan
20-46-004-6786513  
Ohio Local No. 1 Operating Plasterers and Cement Masons Pension Fund and Plan
20-46-004-6785135  
Omaha Construction Industry Pension Plan
20-46-004-6809080  
Operating Engineers Local 57 Pension Fund
20-46-004-6787585  
Painters & Allied Trades District Council #35 Pension Fund
20-46-004-6809462  
Painters District Council #2 Pension Trust
20-46-004-6785703  
Pension and Annuity Plans of the Bricklayers Pension Fund
20-46-004-6785517  
Pension Fund Technical Engineering Division, Local 130, U.A.
20-46-004-6786995  
Pension Hospitalization Benefit Plan of the Electrical Industry Pension Trust
Fund
20-46-004-6785711  
Pension Plan for Employees of the California Labor Federation, AFL-CIO
20-46-004-6809470  
Plasterers’ & Cement Masons’ Local 40 Pension Fund
20-46-004-6810186  
Plumbers & Pipefitters Local No. 333 Pension Fund
20-46-004-6785232  
Plumbers & Steamfitters Local 137 Pension Plan

E-



--------------------------------------------------------------------------------



 



      Merc Acct   Name 20-46-004-6784189  
Plumbers and Pipefitters National Pension Fund
20-46-004-6810380  
Plumbers And Steamfitters Local #118 Kenosha Unit Pension Plan
20-46-004-6809844  
Plumbers and Steamfitters Local 102 Pension Fund
20-46-004-6787080  
Plumbers Local #8 Pension Plan
20-46-004-6788010  
Plumbers’ Pension Fund, Local 130, U.A.
20-46-004-6809161  
Rhode Island Carpenters Pension Fund
20-46-004-6809496  
Rockford Area Dairy Industry, Local 754 IBT Retirement Pension Plan
20-46-004-6787593  
Rodman Local Union 201 Pension Fund
20-46-004-6787933  
Roofers’ Pension Fund
20-46-004-6786979  
Roofers Union Local 33 Pension Fund
20-46-004-6787501  
San Francisco Culinary, Bartenders & Service Employees Pension Fund
20-46-004-6809713  
SEIU Local No. 4 Pension Fund
20-46-004-6784163  
Service Employees International Union Master Pension Trust
20-46-004-6785680  
Sheet Metal Workers Local #33 Youngstown Pension Fund
20-46-004-6785347  
Sheet Metal Workers Local 10 Pension Fund
20-46-004-3418599  
Sheet Metal Workers Local 224 Pension Plan
20-46-004-3418612  
Sheet Metal Workers Local 33 Youngstown District Annuity Fund
20-46-004-6809739  
Sheet Metal Workers Local 36 Pension Fund
20-46-004-6788044  
Sheet Metal Workers’ Local Union No.100 Washington DC Area Pension Fund
20-46-004-6786987  
Sheet Metal Workers’ Pension Fund of Local Union #19
20-46-004-6809381  
Southern Electrical Retirement Fund
20-46-004-6785729  
Southern Illinois Laborers and Employers Annuity
20-46-004-6788002  
Southern Nevada Culinary & Bartenders Pension Trust
20-46-004-6787894  
Southwest Ohio District Council of Carpenters-Dayton-Pension Plan
20-46-004-6784197  
Stationary Engineers Local No. 39 Pension Plan
20-46-004-6810372  
Teamsters Local Union No. 727 Pension Fund
20-46-004-6785698  
Toledo Painters and Allied Trades Pension Plan
20-46-004-6809412  
Toledo Roofers Local No. 134 Pension Plan
20-46-004-3417616  
Transit Employees Retirement Plan
20-46-004-6809721  
Truck Drivers & Helpers Local Union No. 355 Retirement Pension Plan
20-46-004-6787705  
Twin City Carpenters & Joiners Pension Fund
20-46-004-6788557  
Twin City Pipe Trades Pension Trust
20-46-004-6809878  
UA Locals 63/353 Joint Pension Trust Fund
20-46-004-6786490  
UFCW International Union Pension Plan for Employees
20-46-004-3419812  
UNITE HERE National Retirement Fund
20-46-004-6809098  
UNITE Staff Retirement Plan
20-46-004-6788141  
United Mine Workers of America, International Pension Trust
20-46-004-6787909  
UNITE-HERE Pension Fund
20-46-004-6788484  
West Michigan Plumbers, Fitters and Service Trades Local Union No. 174-Pension
Plan and Trust
20-46-004-6785274  
Will County Local 174 Carpenters Pension Plan
20-46-004-6785509  
Wisconsin Laborers Pension Plan
20-46-004-6809153  
Worcester Plumbers & Pipefitters Local Union No 4 Pension Plan

Total Number of Active Participants164
Thursday, October 01, 2009

E-